382 F.3d 1158
In re Rene UMALI, Debtor,Rene Umali, Appellant,v.Chandulal Dhanani, Movant; Hemlatabin Dhanani, Movant, Appellees.Rene Umali, Appellant,v.Chandulal Dhanani, Movant; Hemlatabin Dhanani, Movant, Appellees, andRene Umali, Debtor.
No. 02-15010.
No. 02-16379.
United States Court of Appeals, Ninth Circuit.
September 10, 2004.

Allan D. Newdelman, Esq., Attorney at Law, Paul S. Harter, Phoenix, AZ, for Appellant.
Before FERGUSON, McKEOWN, and RAWLINSON, Circuit Judges.

ORDER WITHDRAWING OPINION

1
The opinion filed October 3, 2003, published at 345 F.3d 818 (9th Cir.2003), is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.